Effective May 10, 2006

ECLIPSYS CORPORATION

2005 STOCK INCENTIVE PLAN

APPENDIX A: DEFERRED STOCK UNITS FOR NONEMPLOYEE DIRECTORS

1. Purpose

The purpose of this Appendix A to the Eclipsys Corporation 2005 Stock Incentive
Plan (the “Plan”) is to grant Awards of deferred stock units (“DSUs”) to
nonemployee directors of the Company (“Nonemployee Directors”). The Awards
hereunder are made pursuant to Sections 7 and 8 of the Plan and are subject to
the provisions of the Plan. Terms not specifically defined in this Appendix A
shall have the same meaning as in the main body of the Plan.

2. Automatic Annual Grants

(a) Each Nonemployee Director as of the date of each annual meeting of the
Company’s shareholders (the “Annual Meeting”) and who continues as a Nonemployee
Director immediately after such Annual Meeting shall be granted DSUs with a
value of $75,000 (the “Annual Grant DSUs”). Each DSU shall represent a notional
right to receive one share of Common Stock at the time specified in Section 5
below. The number of DSUs granted to a Nonemployee Director as of an Annual
Meeting shall equal (i) $75,000 divided by (ii) the Fair Market Value of the
Common Stock on the date of the Annual Meeting. However, if the date of the
Annual Meeting is during a regular quarterly blackout period under the Company’s
Insider Trading Policy, then the Annual Grant DSUs shall be granted upon
termination of that regular quarterly blackout period, but not earlier than the
day after the completion of two full day trading sessions of the principal
exchange or market system upon which the Company’s common stock trades following
the filing of the SEC report on Form 10-Q or Form 10-K that includes financial
statements for the most recently completed fiscal quarter of the Company. Only a
whole number of DSUs shall be granted, and any fractional DSUs resulting from
the calculation described in the preceding sentence shall be disregarded.

(b) Each Annual Grant DSU shall vest in four equal increments on each 91-day
interval following the date of the Annual Meeting with respect to which such
Annual Grant DSU is granted or, if earlier, upon the Nonemployee Director’s
death or the occurrence of a DSU Change in Control or the annual meeting of
stockholders immediately following the meeting with respect to which the Annual
Grant DSU was granted. Notwithstanding any other provision of this Appendix A to
the contrary, if a Nonemployee Director ceases to serve as a member of the Board
for any reason other than as described in the preceding sentence prior to
vesting in an Annual Grant DSU, the portion of such Annual Grant DSU that is not
vested at the time of cessation of service shall be forfeited as of the date of
such cessation, and no payment shall be made to any person in respect thereof.

(c) For purposes of this Appendix A, a DSU Change in Control shall occur if
there is a Change in Control Event and there also is a change in ownership or a
change of effective control of the Company determined as follows:

(i) A change in the ownership of the Company that is a DSU Change in Control
shall occur if any one person, or more than one person acting as a group,
acquires ownership of stock of the Company that, together with stock held by
such person or group, constitutes more than 50 percent of the total fair market
value or total voting power of the Company. However, if any one person, or more
than one person acting as a group, is considered to own more than 50 percent of
the total fair market value or total voting power of the stock of the Company,
the acquisition of additional stock by the same person or persons is not
considered to cause a change in the ownership of the Company (or to cause a
change in the effective control of the Company (within the meaning of paragraph
(ii) below)). An increase in the percentage of stock owned by any one person, or
persons acting as a group, as a result of a transaction in which the Company
acquires its stock in exchange for property will be treated as an acquisition of
stock for purposes of this paragraph. This paragraph applies only when there is
a transfer of stock of the Company (or issuance of stock of the Company) and
stock in the Company remains outstanding after the transaction.

For purposes of paragraph (i), persons will not be considered to be acting as a
group solely because they purchase or own stock of the Company at the same time,
or as a result of the same public offering. However, persons will be considered
to be acting as a group if they are owners of a corporation that enters into a
merger, consolidation, purchase or acquisition of stock, or similar business
transaction with the Company. If a person, including an entity, owns stock in
both corporations (including the Company) that enter into a merger,
consolidation, purchase or acquisition of stock, or similar transaction, such
shareholder is considered to be acting as a group with other shareholders in the
Company prior to the transaction giving rise to the change and not with respect
to the ownership interest in the other corporation.

(ii) Notwithstanding that the Company has not undergone a change in ownership
that is a DSU Change in Control under paragraph (i), a change in the effective
control of the Company that is a DSU Change in Control shall occur on the date
that either:

(A) Any one person, or more than one person acting as a group (as determined
under paragraph (i)), acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
ownership of stock of the Company possessing 35 percent or more of the total
voting power of the stock of the Company; or

(ii) A majority of members of the Company’s board of directors is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s board of directors prior
to the date of the appointment or election.

(iii) A change in effective control of the Company that is a DSU Change in
Control shall also occur as a result of any transaction in which either of the
Company or the other corporation involved in the transaction has an event
described in paragraph (i) or (vi). For example, assume that the Company
transfers more than 40 percent of the total gross fair market value of its
assets to company X in exchange for 35 percent of X’s stock. The Company has
undergone a change in ownership of a substantial portion of its assets under
paragraph (vi) and company X has a change in effective control under paragraph
(ii).

(iv) If any one person, or more than one person acting as a group, is considered
to effectively control the Company (as described herein), the acquisition of
additional control of the Company by the same person or persons is not
considered to cause a change in the effective control of the corporation (or to
cause a change in the ownership of the Company within the meaning of paragraph
(i)).

(v) For purposes of paragraph (ii), persons will not be considered to be acting
as a group solely because they purchase or own stock of the same corporation at
the same time, or as a result of the same public offering. However, persons will
be considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Company. If a person, including an entity,
owns stock in both corporations (including the Company) that enter into a
merger, consolidation, purchase or acquisition of stock, or similar transaction,
such shareholder is considered to be acting as a group with other shareholders
in the Company only with respect to the ownership in the Company prior to the
transaction giving rise to the change and not with respect to the ownership
interest in the other corporation.

(vi) The following rules determine whether there has been a change in the
ownership of a substantial portion of the Company’s assets so that a DSU Change
in Control has occurred:

(A) A change in the ownership of a substantial portion of the Company’s assets
occurs on the date that any one person, or more than one person acting as a
group (as defined in paragraph (i)), acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Company that have a total gross fair market value
equal to or more than 40 percent of the total gross fair market value of all of
the assets of the Company immediately prior to such acquisition or acquisitions.
For this purpose, gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.

(B) (1) There is no change in control event under this paragraph (vi) when there
is a transfer to an entity that is controlled by the shareholders of the Company
immediately after the transfer, as provided in this subparagraph (vi)(B). A
transfer of assets by the Company is not treated as a change in the ownership of
such assets if the assets are transferred to:

(I) A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;

(II) An entity, 50 percent or more of the total value or voting power of which
is owned, directly or indirectly, by the Company;

(III) A person, or more than one person acting as a group, that owns, directly
or indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the Company; or

(IV) An entity, at least 50 percent of the total value or voting power of which
is owned, directly or indirectly, by a person described in subparagraph
(III) immediately above.

(2) For purposes of this subparagraph (vi)(B) and except as otherwise provided,
a person’s status is determined immediately after the transfer of the assets.
For example, a transfer to a corporation in which the Company has no ownership
interest before the transaction, but which is a majority-owned subsidiary of the
Company after the transaction is not treated as a change in the ownership of the
assets of the Company.

(3) Persons will not be considered to be acting as a group solely because they
purchase assets of the Company at the same time. However, persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of assets, or
similar business transaction with the Company. If a person, including an entity
shareholder, owns stock in both corporations (including the Company) that enter
into a merger, consolidation, purchase or acquisition of assets, or similar
transaction, such shareholder is considered to be acting as a group with other
shareholders in the Company only to the extent of the ownership in the Company
prior to the transaction giving rise to the change and not with respect to the
ownership interest in the other corporation.

3. Elective Deferral of Cash Compensation

(a) A Nonemployee Director may elect to defer all or a portion of his or her
annual retainer fees, per-meeting fees, committee meeting fees, and committee
chair fees. Such deferred fees shall be converted to DSUs as of each date the
cash otherwise would have been paid by dividing (i) the amount of cash deferred
by (ii) the Fair Market Value of the Common Stock as of such date.

(b) All DSUs issued for deferred cash compensation under this Section 3 shall be
fully vested at all times.

(c) A Nonemployee Director who wishes to defer the receipt of cash compensation
under Section 3(a) shall make an election with respect to a coming calendar year
during the time established by the Board, but in no event later than December 31
of the prior year. Notwithstanding the foregoing, with respect to the first year
in which a Nonemployee Director becomes eligible to participate under this
Appendix A, the election to defer with respect to compensation earned for
services to be performed subsequent to the election shall be made within thirty
(30) days after the date the Nonemployee Director becomes eligible to
participate. Any election made under Section 3 shall be irrevocable for the year
with respect to which it relates.

4. Dividends; Other Adjustments

In the event of a cash dividend with respect to the Common Stock, the number of
DSUs credited to a Nonemployee Director shall be increased as if such dividends
were reinvested in the Common Stock, based on the Fair Market Value of the
shares on the date the dividend is paid.
In the event of any stock split, reverse stock split, stock dividend,
recapitalization, combination of shares, reclassification of shares, spin-off or
other similar change in capitalization or event, or any distribution to holders
of Common Stock other than an ordinary cash dividend, the number of DSUs
credited to a Nonemployee Director shall be equitably adjusted to reflect such
occurrence.

5. Payment of DSUs

Shares of Common Stock equal to the number of vested DSUs credited to a
Nonemployee Director as of the date the Nonemployee Director ceases to serve as
a member of the Board (or, if earlier, the date of a DSU Change in Control)
shall be issued to the Nonemployee Director (or, following the Nonemployee
Director’s death, his or her Designated Beneficiary) on the first business day
coincident with or next following the date that is six-months following the
Nonemployee Director’s cessation of service as a Nonemployee Director (or, if
earlier, the date of a DSU Change in Control). In that event, any fractional
DSUs shall be rounded down and eliminated.

6. Not Outstanding Stock

A Nonemployee Director shall have no rights as a stockholder with respect to any
shares of Common Stock represented by the DSUs until he or she shall have become
the holder of record of such shares.

7. Withholding Taxes

The Company shall have the right to deduct from all payments pursuant to
Section 5 hereof an amount necessary to satisfy all federal, state or local
taxes as required by law to be withheld with respect thereto, or the Nonemployee
Director or other person receiving such payment may be required to pay to the
Company prior to delivery of such Common Stock or cash, the amount of any such
taxes which the Company is required to withhold, if any, with respect to such
Common Stock or cash, or the Committee may allow a combination of the two
preceding methods.

8. No Right to Transfer

Except as specifically authorized by the Board, a Nonemployee Director may not
transfer the DSUs, or the rights represented thereby, except by will or the laws
of descent and distribution. Except as specifically authorized by the Board, no
purported assignment or transfer of the DSUs, or of the rights represented
thereby, whether voluntary or involuntary, by operation of law or otherwise
(except by will or the laws of descent and distribution), shall vest in the
assignee or transferee any interest or right herein whatsoever.

9. Section 409A

This Appendix A is intended to comply with the rules under Section 409A of the
Code. Notwithstanding any other provision hereof, this Appendix A shall be
administered in a manner consistent with the requirements of Section 409A of the
Code. In addition, if any provision of this Plan would cause Nonemployee
Directors to incur any additional tax or interest under Section 409A of the Code
or any regulations or Treasury guidance promulgated thereunder, the Company may
reform such provision to maintain to the maximum extent practicable the original
intent of the applicable provision without violating the provisions of
Section 409A of the Code.

10. No Funding

The Company shall have no obligation to set aside, earmark or entrust any fund
or money with which to make any payment under this Appendix A. In any event, the
payments to the Nonemployee Director or to his or her Designated Beneficiary
shall be made either in the form of Common Stock or from assets which shall
continue, for all purposes, to be a part of the general assets of the Company
and no person shall have by virtue of the provisions of this Appendix A, any
interest in such Common Stock or assets. To the extent that any person acquires
a right to receive cash payments from the Company under the provisions of this
Appendix A, such right shall be no greater than the right of any unsecured
general creditor of the Company.

